PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/300,114
Filing Date: 28 Sep 2016
Appellant(s): JORDAN, Thorsten



__________________
Kofi Aninakwa (Reg #78,558)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/17/20.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 1/9/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  35 U.S.C. 112(b) rejections of claims 19-20.

(2) Response to Argument
	With respect to the written description rejection based on the digital tool limitation, pages 3-4, of the 1/9/20 Office Action (hereinafter OA), Appellant’s remarks conflate two different features in order to assert that the limitation is supported.  Specifically, pages 7 and 12 indicate that different regions are automatically identified based on normal vectors having similar directions, i.e. the claimed “identifying” step performed prior to the use of the digital tool.  The effect of the tool is described separately, e.g.  pages 9, lines 18-26, and does not indicate any reliance on the normals used to identify the regions to compute the effect.  Further, while the disclosure does teach that the tool adapts to neighboring teeth, the disclosure does not describe how the tool operates, or more specifically, a tool which “corresponds each point of the 
	Appellant’s remarks assert that one of ordinary skill in the art would find it predictable that the tool operates using the claimed effect because the tool ensures that the characteristic shapes of the dental object are retained.  Appellant asserts that the direction of the effect is in the direction of the normal vector because it is “implied/inherent because of the fact that the “shapes of the dental object are retained””.  However, Appellant has provided no evidence to support inherency, and as explained in MPEP 2112 IV, the fact that a characteristic may occur or be present is not sufficient to establish inherency, rather, it must be necessary.  As noted in the OA, page 4, one of ordinary skill in the art would understand, in view of Yau, e.g. sections 4.2, 4.4.1, 4.4.3, that a deformation tool can modify the shape of a tooth model such that the characteristic shape of the dental object are retained, without relying on moving points along a normal vector at the point location, e.g. as shown in figure 9:

    PNG
    media_image2.png
    230
    764
    media_image2.png
    Greyscale


	With respect to the rejection of the “setting” limitation, Appellant’s remarks appear to be directed to the previous, different, rejection based on the “digital tool” limitation.  Specifically, although the claim recites setting each “point” at a positional distance between the two models, Appellant’s disclosure does not describe setting each “point” at a distance between the two models, but rather setting each “pixel”, which is an element of a 2D image, and not a point of a model, per se.  Furthermore, as explained in OA, pages 4-6, merely describing a desired result of a function is not necessarily sufficient, but rather, a description of how the claimed function is performed, i.e. an algorithm or steps for performing the function, is required.  Appellant’s remarks assert that the MPEP does not require “explicit recitations of algorithms for all steps”, but Appellant’s remarks refer to the effect of the digital tool, per se, i.e. the tool which brings about an approximation to adaptation to neighboring structures, as argued on page 11 of the Appeal Brief.  However, the rejection on OA, pages 4-6, is not based on the digital tool limitation, but rather the “producing/providing a result model” operation/step, 
	
	With respect to the prior art rejection, first the combination is summarized as follows.  Yau describes a computer aided design (CAD) system for dentistry, which includes producing a 3D model of a set of teeth and copings and/or pontics using a scanner, and using deformation tools to correct the shape of portions of the 3D model to generate a proposal model, OA, pages 8-9.  
Yau’s system includes region based labels, but does not describe identifying the specific claimed regions of the model, per se, but Sirona, a user interface manual for a different dental CAD system, suggests a dental CAD interface allow the dental object to both be viewed and selected according to identified regions, suggesting the claimed regions, and therefore one of ordinary skill would have found it obvious to include Sirona’s region based controls in Yau’s system to aid in viewpoint control and selection tasks, OA, pages 9-10.  
While Yau and Sirona rely on identified regions of the 3D model, neither describe details of performing region identification, but Vieira indicates that one technique for 
Yau teaches the use of digital tools for deforming the 3D model to create an edited model corresponding to the claimed proposal model, where every element has a corresponding element in the original model having a positional distance therebetween determined based on the effect of the tool, but does not explicitly describe a tool creating an edited model having a correspondence of elements to the original model based on “a direction determined by the normal vector and by a distance computed by an approximation or adaptation to neighboring structures in the form of 3D datasets”.  Meier describes a tool to perform Laplacian surface deformation to match a tooth template model to a prepared rest tooth, which includes moving the template surface points by a distance along lines which pass through the point along the surface normal direction of the surface at the point, and further, that the deformation is limited based on a plane determined according to neighboring teeth, col 6, lines 30-37.  One of ordinary skill in the art would have found it obvious to include Meier’s Laplacian deformation tool in order to save time and provide better results in Yau’s dental CAD system, which, like Meier’s, is used to edit coping and pontic elements of dental models fit to prepared teeth, e.g. section 3 of Yau, cols 1-2 of Meier, by including Meier’s tool in addition to the 
Yau and Sirona both teach generating an edited model by calculating the effect of a digital tool on an initial model, and showing the results, but do not suggest showing the edited model together with the initial model, per se, however, Bidarra describes a preview feature in a 3D model editing system which displays the edited model created by applying an operation simultaneously with the initial model in order to provide efficient feedback to the user of the consequence of the operation, and further, allowing the user to accept the changed model as a result model or reject the changed model in favor of the initial model as a result model, OA, pages 15-16.  As noted in the OA, the claimed 3D model corresponds to the initial model, the claimed proposal model corresponds to the model generated by applying a digital tool as taught by Yau, OA, page 9, or Bidarra, OA, pages 15-16, and when Yau’s system is modified to include Bidarra’s preview display, the user is able to select the full proposal model or the full initial model as the result model, i.e. “Apply” or “Dismiss”, respectively, OA, page 16, corresponding to the claimed providing (i) the 3D model (as a whole) as one or more selected regions, and producing a result model from the 3D model and the proposal model by replacing the selected regions (the whole 3D model) with corresponding regions of the proposal model (the whole proposal model) of claim 1, as well as the 0% strength and 100% strength result models of claim 19, OA, page 23.
	With respect to Yau, Appellant asserts that there is nothing in Yau corresponding to the claimed proposal model which is different from the 3D model of claim 1.  As noted 
	Appellants remarks with respect to Vieira assert that section 4.1-4.4 thereof are distinct from the corresponding portion of the independent claim, because Vieira’s models are not specifically “dental” objects.  Appellant further asserts that “no reasonable basis has been articulated in the rejection that such “parts and models” … have any relationship with a digital 3D model of a dental object”.  Contrary to Appellant’s assertion, this distinction is addressed with an articulated rationale in the rejection, OA, page 11 notes that Yau and Sirona do not disclose means of region identification, while Vieira’s technique is intended for reverse engineering/rapid prototyping applications, which corresponds to dental CAD/CAM techniques, as explained in the rejection, OA, page 12.  Instead of providing remarks disputing this rationale, Appellant’s remarks are limited to noting a lack of explicitly using the word “dental” in Vieira’s disclosure, and noting that the example of an automobile C-pillar is not a dental object, which do not actually contradict the provided modification rationale and therefore cannot be considered persuasive.


    PNG
    media_image3.png
    166
    468
    media_image3.png
    Greyscale

As shown above, Meier, col 6, lines 30-36 clearly indicate that the model is adapted to a neighboring tooth’s height.  Appellant’s remarks do not acknowledge this citation, or otherwise provide any rationale contradicting Meier’s explicit teaching that the Laplacian deformation tool’s effect is adapted to neighboring teeth in the model, and therefore cannot be considered persuasive.
	Further, Appellant asserts that Meier’s template is merely a generic tooth unlike the claimed neighboring structures.  Contrary to Appellant’s assertion, it is Yau’s coping model which is part of Yau’s 3D dental model that is being edited using Meier’s deformation tool, e.g. Yau, sections 4, 4.1, 4.2, figure 3, and Yau’s dental model includes neighboring teeth, e.g. figure 6: 

    PNG
    media_image4.png
    163
    675
    media_image4.png
    Greyscale


	Appellant asserts that because Bidarra is silent regarding dental applications, Bidarra’s 3D models are not analogous to the claimed 3D models.  Contrary to Appellant’s assertion, one of ordinary skill the art would consider 3D models to be analogous, even if not equivalent, even if the ultimate application of the 3D model is for different purposes.  Furthermore, the rejection does not rely on Bidarra’s 3D models, per se, but rather, on Bidarra’s suggested improvement to a computer aided design 3D modeling system, OA, page 16, and Yau’s system is a computer aided design 3D modeling system, e.g. Bidarra, abstract, section 1, describing problems with existing computer based 3D modeling systems, Yau, abstract, section 1, describing the system as a CAD/CAM system for dentistry.  That is, even though Bidarra does not address dental applications, per se, Bidarra does describe an improvement for a computer aided design 3D modeling system, and Yau’s system is a computer aided design 3D modeling system, and Appellant’s remarks do not provide any rationale as to why one of ordinary skill in the art, being aware of Bidarra’s suggestion to include a simultaneous preview display feature in computer aided design 3D modeling systems would not be motivated to improve Yau’s computer aided design 3D modeling system with Bidarra’s feature.  Therefore, Appellant’s remarks cannot be considered persuasive.

For the above reasons, it is believed that the rejections should be sustained.

/ROBERT BADER/Primary Examiner, Art Unit 2619    
                                                                                                                                                                                                    Conferees:
/MARK K ZIMMERMAN/Supervisory Patent Examiner, Art Unit 2619                                                                                                                                                                                                        /KEE M TUNG/Supervisory Patent Examiner, Art Unit 2611                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.